Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/18/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2011/0054184).
The rejection is adequately set forth in paragraph 5 of Office action mailed on 5/18/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the first solvent and the second solvent of the claims are different solvent and (B) that the claimed combination of solvents unexpectedly provide a balance of suppression of swelling of discoloring of vinyl chloride resin by a chemical liquid and suppression of solid matter deposition in the chemical liquid.

	With respect to argument (B), the data of the specification has been fully considered, however, it is insufficient to establish criticality for the claimed combination of solvent because the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the examples only include for the first solvent diisoamyl ether, di-n-hexyl ether, ethyl methyl ether, isododecane, n-decane, and decalin which are not representative of claimed ether (including that of general formula [5] from instant claim 3) or hydrocarbon solvent and for the second solvent tripropylene glycol dimethyl ether and dipropylene glycol methyl propyl ether which is not representative of claimed glycol ether.  Also, the inventive examples only include the second solvent was only used in an amount of 1.5-35 mass % and the comparative example includes 1 mass % of second solvent which was insufficient to obtain desired balance of properties.  Therefore, the amount second solvent is critical for obtaining desired properties.  Case law holds that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (i.e., scope).  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), MPEP 716.02(d).  

	

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        


vn